                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                          JONESBORO DIVISION

CHRISTINE NORTHERN                                                           PLAINTIFF

v.                         CASE NO. 3:18-CV-00153 BSM

MISSISSIPPI COUNTY HOSPITAL
SYSTEM, et al.                                                           DEFENDANTS

                                        ORDER

      Plaintiff Christine Northern was given until October 25, 2018 to perfect service upon

defendants Lisa Smith and Diane Davis [Doc. No. 5], and she has failed to do so.

Accordingly, defendants Lisa Smith and Diane Davis are dismissed from this case without

prejudice.

      IT IS SO ORDERED this 10th day of December 2018.

                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
